     Case 3:18-cv-00023-MMD-WGC Document 51 Filed 12/07/20 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6      STANLEY RIMER,                                   Case No. 3:18-cv-00223-MMD-WGC
                                                                 3:18-cv-00023-MMD-WGC

7                                   Petitioner,                        ORDER
              v.
8
       RENEE BAKER, et al.,
9
                                Respondents.
10

11           Respondents filed an unopposed motion for enlargement of time of 30 days (fourth

12    request) to file a reply in support of their motion to dismiss. (ECF No. 50.) The Court finds

13    good cause to grant the motion as it is made in good faith and not solely for the purposes

14    of delay.

15           It is therefore ordered that respondents' unopposed motion for enlargement of time

16    (fourth request) (ECF No. 50) is granted. Respondents will have up to and including

17    January 4, 2021, to file a reply in support of their motion to dismiss. (ECF No. 27.)

18           DATED THIS 7th Day of December 2020

19

20
21                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
28
